Case 1:20-cv-03859-RMB-SAK Document 90 Filed 01/28/21 Page 1 of 3 PageID: 827




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ACTELION PHARMACEUTICALS LTD and
 NIPPON SHINYAKU CO., LTD.,
                                                             Civil Action No. 1:20-03859
                        Plaintiffs,                                (RMB) (KMW)

                v.

 MSN PHARMACEUTICALS INC.,
 MSN LABORATORIES PRIVATE LIMITED,
 ALEMBIC PHARMACEUTICALS LIMITED,
 ALEMBIC PHARMACEUTICALS, INC.,
 VGYAAN PHARMACEUTICALS LLC,
 ZYDUS WORLDWIDE DMCC and
 ZYDUS PHARMACEUTICALS (USA) INC.,

                        Defendants.



                       STIPULATION OF DISMISSAL AND ORDER

       Plaintiffs Actelion Pharmaceuticals Ltd and Nippon Shinyaku Co., Ltd. (collectively,

“Plaintiffs”) and Defendants Zydus Worldwide DMCC and Zydus Pharmaceuticals (USA) Inc.

(collectively, “Zydus” or “Defendants”) by their undersigned counsel, stipulate and agree,

subject to the approval of the Court, as follows:

       WHEREAS, Zydus has filed Abbreviated New Drug Application (“ANDA”) No.

214302 with the United States Food and Drug Administration seeking approval to make and sell

selexipag tablets, 200 mcg, 400 mcg, 600 mcg, 800 mcg, 1000 mcg, 1200 mcg, 1400 mcg and

1600 mcg (“Zydus’s ANDA products”) prior to the expiration of U.S. Patent Nos. 7,205,302

(“the ’302 patent”), 8,791,122 (“the ’122 patent”) and 9,284,280 (“the ’280 patent”); and

       WHEREAS, on April 9, 2020, Plaintiffs filed suit against Zydus alleging that

submission of ANDA No. 214302 and/or the sale and use of Zydus’s ANDA products constitute
Case 1:20-cv-03859-RMB-SAK Document 90 Filed 01/28/21 Page 2 of 3 PageID: 828




and/or induce or contribute to acts of infringement under 35 U.S.C. §§ 271 (a), (b), (c), and

(e)(2);

          NOW THEREFORE, the parties hereby stipulate and agree as follows:

          1.    Pursuant to Rule 41(a) and 41(c) of the Federal Rules of Civil Procedure, all

claims, counterclaims, and defenses as between Plaintiffs and Zydus concerning the ’122 and

’280 patents are dismissed without prejudice, and each party shall bear its own costs and

attorney fees with respect to the ’122 and ’280 patents;

          2.    This stipulation shall have no effect on the claims and defenses with respect to

the ’302 patent, which remains in suit.

STIPULATED AND AGREED TO BY:

 /s/ Keith J. Miller                             /s/ Theodora McCormick
 Keith J. Miller                                 Theodora McCormick
 ROBINSON MILLER LLC                             Lauren B. Cooper
 Ironside Newark                                 Robert Lufrano
 110 Edison Place, Suite 302                     EPSTEIN BECKER & GREEN, P.C.
 Newark, NJ 07102                                150 College Road West, Suite 301
 (973) 690-5400                                  Princeton, New Jersey 08540
 KMiller@rwmlegal.com                            (609) 455-1540
                                                 tmccormick@ebglaw.com
 Attorneys for Plaintiffs                        lcooper@ebglaw.com
 Actelion Pharmaceuticals Ltd                    rlufrano@ebglaw.com
 and Nippon Shinyaku Co., Ltd.
                                                 Attorneys for Defendants Zydus Worldwide
 Of Counsel:                                     DMCC and Zydus Pharmaceuticals (USA) Inc.

 Bruce M. Wexler                                 Of Counsel:
 Preston K. Ratliff II
 Aaron P. Selikson                               Michael J. Gaertner
 PAUL HASTINGS LLP                               Myoka K. Goodin
 200 Park Avenue                                 Jennifer M. Coronel
 New York, NY 10166                              August M. Melcher
 (212) 318-6000                                  LOCKE LORD LLP
                                                 111 South Wacker Drive
 Attorneys for Plaintiffs                        Chicago, IL 60606
 Actelion Pharmaceuticals Ltd                    (312) 443-0700
 and Nippon Shinyaku Co., Ltd.

                                                -2-
Case 1:20-cv-03859-RMB-SAK Document 90 Filed 01/28/21 Page 3 of 3 PageID: 829




                                         Attorneys for Defendants Zydus Worldwide
                                         DMCC and Zydus Pharmaceuticals (USA) Inc.


 IT IS SO ORDERED, this 27th day of January, 2021


 _____________________________
 The Honorable Renée Marie Bumb
 United States District Judge




                                       -3-
